DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 07/27/2022. As directed by the amendment: claims 14 and 27 have been amended.  Thus, claims 1, 4-15, and 21-27 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 07/27/2022, with respect to USC 103 rejections have been fully considered and are persuasive. The applicant argues that VanTassel does not teach the plurality of arms being interconnected along the length of each arm. The examiner agrees with this assertion as the arms are not formed from an anchor element nor with the first end being secured to an anchor element.  The USC 103 rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claim 1, 4-15, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach nor render obvious a medical device comprising, inter alia, an anchor element with a plurality of arms, each arm in the plurality of arms having a length, a first end and a second end opposite the first end, the first end being secured to the anchor element and the second end being a free end that is freely movable, the plurality of arms being interconnected at one or more locations along the length of each arm. Corcoran et al (US 20180360432 A1) teaches a medical device with an anchor and disc element but does not teach a plurality of arms with free ends. Min et al (US 20200054343 A1) teaches an anchor element with a plurality of arms with free ends but the plurality of arms are not interconnected at one or more locations along the length of each arm. VanTassel (US 20040122467 A1) teaches an occlusive device for the LAA, but does not teach an anchor and disc element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771

/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771